Citation Nr: 0704570	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  06-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disability to include bronchial asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1948 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), in 
February 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion for advancement on the docket in this 
case due to the veteran's advanced age.  


REMAND

In an October 2006 statement, the veteran reported that he 
had been diagnosed with a lung disease in the early 1980's at 
the Allen Park VA Hospital.  No attempt has been made to 
obtain these records.  The Board notes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have 
constructive knowledge of certain documents which were 
generated by VA agents or employees.  Id. at 612- 13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  Therefore, appropriate action to attempt to 
obtain these VA records recently identified by the veteran is 
necessary before the Board may proceed with appellate review.  

The veteran has claimed that he currently has a respiratory 
disability which he alleges was caused by his service in 
Korea where he reported he was exposed to burning villages, 
dynamited fuel dumps, and burning trucks, bridges, and 
ammunition dumps.  The veteran reported that his smoking 
history was less than one pack per day for approximately one 
year or less.  

A VA examination was conducted in April 2005.  The pertinent 
impression was asthma.  However, the examiner did not have 
access to the veteran's claims file for the examination nor 
did he provide an opinion as to the etiology of the 
disability.  

Associated with the claims file is a VA clinical record dated 
in October 2005 which includes the assessment of service-
connected asthma.  The physician who produced the record 
noted that the veteran reported his asthma started shortly 
after his return from Korea and that he had smoked less than 
one pack per day for six months to one year.  It was recorded 
that the veteran opined his asthma was related to his 
constant exposure to smoke while on active duty in Korea.  
The physician agreed with the veteran's opinion and found 
that the veteran's exposure to smoke while on active duty had 
more of a contribution to the veteran's asthma than the 
minimal cigarettes the veteran smoked.  There is no 
indication, however, that the physician had access to and had 
reviewed the evidence in the claims file.  Significantly, the 
examiner did not address, as a potential cause of respiratory 
disability, the veteran's post-service employment as a mason 
for more than 30 years.  Associated with the claims file are 
articles from "Masonry, The Voice of the Mason Contractor" 
which indicate the potential for respiratory disability as an 
occupational hazard of masons.  

Based on the above, the Board finds that a VA examination is 
required to determine the nature, extent and etiology of any 
respiratory disability found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any 
outstanding records documenting treatment 
of the veteran at Allen Park VA Hospital, 
Allen Park, Michigan.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed respiratory disability to include 
bronchia asthma.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  If a 
respiratory disability is diagnosed, the 
examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the respiratory disability had its 
onset during active service or was 
otherwise linked to the veteran's active 
service.  The examiner must address the 
veteran's post-service 30+ years history 
as a mason in determining the etiology of 
any respiratory disability found on 
examination.  A complete rationale for 
all opinions should be provided.  

3.  Review the claims file, to include 
the additional evidence, and determine if 
the benefit sought can be granted.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
contemplating all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



